     Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 1 of 11 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JENNIFER CALLOWAY,

        Plaintiff,
                                              Case Number:
v.

SUN CITY HOSPITAL, INC., d/b/a
SOUTH BAY HOSPITAL CENTER
FOR JOINT AND SPINE CARE.

     Defendant.
_______________________________/

          COMPLAINT & JURY DEMAND FOR JURY TRIAL

        1. Plaintiff, Jennifer Calloway, sues Defendant, SUN CITY

HOSPITAL, INC., d/b/a SOUTH BAY HOSPITAL CENTER FOR JOINT

AND SPINE CARE., for violating the Family Medical Leave Act. This is

action for an amount that exceeds $134,021.12, exclusive of attorney’s fees,

interest, and costs.

                            Parties and Jurisdiction

        2. Plaintiff is a qualified woman with a disability and resident of

Hillsborough County, Florida.

        3. Defendant is a for profit corporation headquartered in Hillsborough

County, Florida.
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 2 of 11 PageID 2




      4. Defendant is incorporated in Hillsborough County, Florida.

      5. Defendant operates and maintains a medical services company in

Hillsborough County, Florida.

      6. Defendant conducts business in among other places, Hillsborough

County, Florida.

      7. Defendant employed Plaintiff in its offices located in Hillsborough

County, Florida.

      8. Defendant is an employer as defined by the Family and Medical

Leave Act (“FMLA”).

      9. Defendant employs more than fifty (50) persons within a seventy-

five (75) mile radius of its headquarters located in Hillsborough County,

Florida.

      10.The Court has jurisdiction as the unlawful employment practices

took place in Hillsborough County, Florida.

      11.This civil action is premised upon violations of the FMLA.

                            Factual Allegations

      12.   Plaintiff began working for Defendant eleven (11) years ago on

or about January 2010.

      13.   On or about August 8, 2020, Plaintiff transferred to Defendant’s

Hillsborough County, Florida location.



                                     2
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 3 of 11 PageID 3




      14.     Plaintiff was employed by Defendant as a full-time employee

and worked more than 1,250 hours during each year of her employment with

Defendant.

      15.     On or about March 4, 2021, while employed by Defendant,

Plaintiff experienced a medical emergency and suffered from a serious

medical condition.

      16.     On March 7, 2021, as a result of her medical condition, Plaintiff

applied for and received job protected medical leave pursuant to the FMLA.

      17.     Defendant was aware of Plaintiff’s March 7, 2021, FMLA leave

because Plaintiff advised the Defendant in their meeting on March 4, 2021,

that she was desiring to take FMLA leave to treat her medical condition.

      18.     More importantly, Plaintiff’s direct manager, Chief Nursing

Officer, Misty Steffen, was intimately aware of Plaintiff’s mental health

conditions.

      19.     After Plaintiff applied for her initial FMLA leave, Defendant

retaliated against Plaintiff by writing Plaintiff up for “poor performance.”

      20.     Plaintiff had not been written up for “poor performance” prior

to her initial March 7, 2021, FMLA leave request.




                                       3
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 4 of 11 PageID 4




      21.    Plaintiff’s leave under the FMLA expired on May 26, 2021. On

or about May 30, 2021, Defendant contacted the Plaintiff and requested a

conference to discuss her job performance from December 2020.

      22.    On or about June 3, 2021, Plaintiff attended a conference with

Defendant Chief Nursing Officer, Misty Steffen and Defendant Human

Resource Representative, Beth Atkins.       During the conference, Plaintiff

advised she would be needing to take a brief leave of absence pursuant to the

Americans with Disabilities Act to continue to treat her medical condition.

      23.    Plaintiff informed her manager, Ms. Steffen, that Plaintiff had a

medical emergency and needed to take disability leave treat her mental

health.

      24.    Plaintiff’s request for time off was a protected activity as

defined by the Americans with Disabilities Act.

      25.    Ms. Steffen was upset to learn that Plaintiff had a medical

condition and that Plaintiff had already taken FMLA leave in 2021, in order

to treat her mental health condition.

      26.    In fact, in response to Plaintiff requesting FMLA leave to treat

her medical condition, Ms. Steffen said to Plaintiff “I feel like you’re just

going to string us along, therefor we are reluctant to provide you leave”.




                                        4
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 5 of 11 PageID 5




      27.    Ms. Steffen was further upset that Plaintiff requested additional

leave under the Americans with Disabilities Act.

      28.    Ms. Steffen was upset because she did not want Plaintiff to take

more time after her FMLA leave expired.

      29.    Specifically, Ms. Steffen said to Plaintiff “I feel like you’re

going to string us along”, in response to Plaintiff requesting FMLA leave to

treat her medical condition.

      30.    Defendant only complained about Plaintiff’s performance after

Plaintiff disclosed that she had a medical disability and that she desired to

take a medical leave pursuant to the Americans with Disabilities Act.

      31.    Ms. Steffen Was upset that Plaintiff applied for and granted

FMLA leave. Ms. Steffen did not want Plaintiff to take additional time off

under the Americans with Disabilities Act.

      32.    Defendant discouraged Plaintiff from taking FMLA leave.

      33.    Defendant is a knowledgeable and sophisticated employer

regarding the FMLA.

      34.    Defendant did not want Plaintiff to take a second FMLA leave

and instead wanted Plaintiff to continue to work without treating her serious

medical condition.




                                      5
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 6 of 11 PageID 6




      35.    On June 7, 2021, Defendant informed Plaintiff that she was

being terminated for poor performance incident that took place in December

2020, and that Plaintiff would no longer be employed by Defendant.

      36.    Defendant terminated Plaintiff’s employment in order to

prevent Plaintiff from taking medical leave under the Americans with

Disabilities Act following her FMLA leave.

      37.    Defendant terminated Plaintiff’s employment in order to punish

Plaintiff for taking FMLA leave.

      38.    Defendant terminated Plaintiff approximately two months after

she advised the Defendant of her serious medical condition. When

Defendant terminated Plaintiff, Plaintiff was in the process of receiving

mental health treatment for her medical conditions. It was obvious that

Plaintiff was going to yearned additional medical leave under the Americans

with Disabilities Act.

      39.    Defendant’s statement to Plaintiff that Plaintiff was going to

“string Defendant along”, clearly identifies Defendant’s hostile attitude

towards Plaintiff’s FMLA leave request.

      40.    Defendant willfully terminated Plaintiff’s employment in order

to punish Plaintiff for taking FMLA leave and to prevent Plaintiff from

taking leave under the Americans with Disabilities Act.



                                     6
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 7 of 11 PageID 7




      41.    Because Plaintiff is a qualified individual with a disability, she

was entitled to medical leave under the Americans with Disabilities Act.

      42.    Defendant terminated Plaintiff’s employment in order to

prevent Plaintiff from taking another leave under the Americans with

Disabilities Act.

      43.    Prior to Plaintiff informing Defendant that she had a medical

condition, Defendant did not advise or otherwise indicate to Plaintiff that

Plaintiff's employment was in danger due to poor performance, or that

Plaintiff was at risk of losing her job. Otherwise stated, Plaintiff had no

reason to fear for her job immediately prior to informing Defendant that she

had a serious medical condition and Plaintiff had no reason to believe she

would be terminated by Defendant.

      44.    Defendant employed at all material times at least 50 employees

within a 75-mile radius of its headquarters at 4016 Sun City Center Blvd,

Sun City Center, Florida 33573.

      45.    The FMLA requires qualifying employers with at least 50

employees within a 75-mile radius to provide up to 12 weeks of job-

protected leave to full-time employees who have medical conditions.

Covered employers are prohibited from denying, interfering with, or taking




                                      7
  Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 8 of 11 PageID 8




retaliatory measures in connection with an employee’s rights under the

FMLA.

      46.   Defendant intentionally interfered with Plaintiff’s FMLA rights

by terminating Plaintiff in violation of FMLA.

      47.   Plaintiff has suffered damages as a result of Defendant's

actions, including but not limited to back pay, front pay, costs, attorney’s

fees and liquidated damages.

      48.   Defendant willfully violated the FMLA because Defendant is a

sophisticated employer with a director of human resources on staff. Ms.

Steffen is a Chief of Nursing expert and is well versed in the FMLA.

Additionally, Defendant was aware of Plaintiff’s medical condition because

Plaintiff advised Ms. Steffen on March 4, 2021 and June 3, 2021, Plaintiff

had communicated her desire to take additional leave following the medical

treatment she was receiving since the FMLA began in March 2021.

      49.   Defendant acted in reckless disregard of its duties under the

FMLA. Rather than discussing Plaintiff’s foreseeable FMLA leave requests

with Plaintiff and analyzing Plaintiff’s entitlement to FMLA leave,

Defendant terminated Plaintiff’s employment based on a pretextual

allegation that Plaintiff’s position was being eliminated. Defendant then

backfilled Plaintiff’s position within two weeks of Plaintiff’s termination,



                                     8
   Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 9 of 11 PageID 9




which is further evidence of the pretextual nature of Defendant’s reason for

termination.

      50.      Defendant did not have a legitimate reason to interfere with

Plaintiff’s rights and Defendant violated the FMLA by terminating Plaintiff

for taking medical leave under the FMLA.

      51.      Defendant also violated Plaintiff’s rights by terminating

Plaintiff’s employment because Plaintiff sought to take medical leave under

the Americans with Disabilities Act.

      52.      Plaintiff is a qualified individual with a disability.

      53.      Plaintiff was employed by Defendant.

      54.      During Plaintiff’s employment, Plaintiff informed Defendant

of her serious medical condition.

      55.      Plaintiff then made a reasonable request for an accommodation

– brief medical leave to allow her to treat her disability.

      56.      Plaintiff’s reasonable request for an accommodation was a

protected activity.

      57.      Plaintiff was entitled to be accommodated because she made a

reasonable request for accommodation.

      58.      Defendant failed, refused, and neglected to accommodate

Plaintiff and instead terminated her employment with extreme prejudice.



                                          9
 Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 10 of 11 PageID 10




      59.    Defendant breached its obligations under the Americans with

Disabilities Act by failing, neglecting, or refusing to accommodate Plaintiff.

      60.    Plaintiff was damaged by Defendant’s failure to accommodate.

      61.    Plaintiff demands trial by jury.

                     COUNT I- FMLA RETALIATION

      62.    Plaintiff hereby reincorporates all paragraphs 1-61 herein and

states as follows.

      63.    Plaintiff was employed by Defendant and had a medical

condition during her employment.

      64.    Plaintiff requested and was granted FMLA leave during her

employment.

      65.    Plaintiff’s application for leave and time away from work under

FMLA were protected activities.

      66.    Defendant was upset that Plaintiff took FMLA leave during her

employment.

      67.    Defendant retaliated against Plaintiff by terminating her to

punish Plaintiff for taking leave under FMLA.

      68.    Defendant’s termination of Plaintiff’s employment was an

adverse action.

      69.    Plaintiff was damaged by Defendant’s decision to terminate.



                                      10
 Case 8:21-cv-01789 Document 1 Filed 07/23/21 Page 11 of 11 PageID 11




          WHEREFORE, Plaintiff demands judgment for damages against

Defendant together with back pay, front pay, reinstatement, interest,

liquidated damages, costs and attorney’s fees and other relief permitted by

law.

       DATED this 23rd day of July, 2021.

                                Respectfully,


                                             /S/ Kyle J. Lee
                                             Kyle J. Lee, Esq.
                                             FLBN: 105321
                                             LEE LAW, PLLC
                                             1971 West Lumsden Road,
                                             Suite 303
                                             Brandon, Florida 33511
                                             Telephone: (813) 343‐2813
                                             Kyle@KyleLeeLaw.com




                                     11
